Dismissed and Memorandum Opinion filed October 24, 2017.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-17-00778-CR

                        ALBERTO CELARIE, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 263rd District Court
                            Harris County, Texas
                        Trial Court Cause No. 1504399

                 MEMORANDUM                       OPINION


      Appellant entered a guilty plea to the offense of aggravated robbery with a
deadly weapon. In accordance with the terms of a plea bargain, on July 11, 2017, the
trial court sentenced appellant to confinement for twenty years in the Institutional
Division of the Texas Department of Criminal Justice. No timely motion for new
trial was filed. Appellant’s notice of appeal was not filed until August 21, 2017.
      A defendant’s notice of appeal must be filed within 30 days after sentence is
imposed when the defendant has not filed a motion for new trial. See Tex. R. App.
P. 26.2(a)(1). A notice of appeal that complies with the requirements of Rule 26 is
essential to vest the court of appeals with jurisdiction. Slaton v. State, 981 S.W.2d
208, 210 (Tex. Crim. App. 1998). If an appeal is not timely perfected, a court of
appeals does not obtain jurisdiction to address the merits of the appeal. Under those
circumstances it can take no action other than to dismiss the appeal. Id.

      In addition, the trial court entered a certification of the defendant’s right to
appeal in which the court certified that this is a plea bargain case, and the defendant
has no right of appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s certification
is included in the record on appeal. See Tex. R. App. P. 25.2(d). The record supports
the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim.
App. 2005).

      Accordingly, the appeal is ordered dismissed.



                                        PER CURIAM


Panel consists of Justices Christopher, Brown, and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2